OPINION OF THE COURT
Per Curiam.
Respondent Jose Luis Huertas-Perez was admitted to the *276practice of law by the First Judicial Department on January 11, 1993, and at all times relevant herein has maintained an office for the practice of law within the First Judicial Department.
Respondent was charged in the United States District Court for the Southern District of New York with two counts of extortion in violation of 18 USC § 1951 (b) (2), to which he pleaded guilty on or about June 25, 1999. The conviction arose in connection with respondent’s position as a Hearing Officer employed by the Administrative Tribunal of the New York City Department of Health. Respondent took funds from a restaurant in exchange for the reduction of administrative penalties. This taking under color of official right, giving rise to the Federal conviction, is essentially similar to the New York felony of larceny by extortion (Penal Law § 155.05 [2] [e]; Matter of Margiotta, 60 NY2d 147), warranting respondent’s automatic disbarment (Judiciary Law § 90 [4] [b]). Hence, the petition seeking an order striking respondent’s name from the roll of attorneys pursuant to Judiciary Law § 90 (4) (a) should be granted.
Tom, J. P., Ellerin, Rubin, Andrias and Buckley, JJ., concur.
Petition granted and respondent disbarred, and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, as indicated.